Citation Nr: 0910868	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active military duty from March 1967 to 
March 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

After a review of the claims file, the Board finds that 
further RO action on this matter is warranted.  The purpose 
of this remand is to obtain a VA exam.   A remand by the 
Board confers upon the Veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992). Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran is currently evaluated with an 70 percent 
disability rating for his disabilities, which are a 50 
percent disability rating for post traumatic stress disorder 
(PTSD); a 30 percent disability rating for asthmatic 
bronchitis; a 10 percent disability rating for type II 
diabetes mellitus; and a 10 percent rating for residuals of 
shrapnel wounds in the cervical area, claimed as neck and 
headaches.  The Veteran's combined service-connected 
disability rating meets the criteria established for 
consideration of a total rating under 38 C.F.R. § 4.16(a). 

While the Veteran does meet the minimum schedular 
requirements for a total rating due to individual 
unemployability, nonetheless, the Board must consider whether 
the Veteran's service-connected disabilities prevent him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a Veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a Veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The Veteran was employed by General Electric in a 
manufacturing position until August 31, 2005.  At that time, 
the Veteran voluntarily retired as the company laid off many 
workers as a result of downsizing.  The Veteran has been 
unemployed since that time.  

The Veteran underwent a VA examination for TDIU in January 
2006.  That examiner noted that the Veteran took a voluntary 
layoff from his position at GE because of the effect of 
harassment on his PTSD.  She reported that the Veteran had 
trouble focusing and following orders.  She did not otherwise 
provide an opinion as to the Veteran's employability.  

The Veteran also underwent a January 2006 VA medical 
examination for PTSD.  That examiner concluded "[the 
Veteran] is not employable.  In fact, by Veteran's report he 
would still be working had he not been offered early 
retirement or laid off from GE."  In October 2006, the 
examiner filed an addendum to his opinion in which he 
corrected a typographical error, stating that the January 
2006 report should have read, "the Veteran is not 
unemployable."  The examiner clarified his opinion in the 
addendum stating that the Veteran "does appear capable of 
maintaining full time employment."  As his basis for this 
opinion, the examiner states that the Veteran is only mild to 
moderately impaired in his overall functioning and his PTSD 
plays a small role in the Veteran's impairment of 
functioning.  

In October 2007, the Veteran submitted another medical 
opinion from a doctor at the VA.  That physician opined that 
the Veteran "is unemployable due to PTSD.  His condition is 
chronic and prognosis poor."  

In July 2007, the Veteran submitted a statement in which he 
declared that if "General Electric wasn't so big and I was 
in the union, I wouldn't have lasted so long in the 
workplace, due to my absenteeism, tardiness and violent 
outbursts."  While the Veteran is not qualified to make a 
medical diagnosis, he is qualified to offer lay testimony as 
to his experience.
 
Given these conflicting opinions and the one and half year 
time span between them, the Board has concluded that it is 
necessary to remand the case for another VA exam focusing on 
the Veteran's claim for TDIU and opining on the Veteran's 
employability based on the entirety of his disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted and 
asked to provide the names and addresses, 
as well as the dates of treatment, of all 
health care providers who have treated 
him for any of his service-connected 
disabilities since October 2006, the date 
of the most recent medical evidence 
currently on file.  After securing any 
appropriate consent from the Veteran, the 
AMC/RO must obtain any such treatment 
records that have not previously been 
associated with the Veteran's VA claims 
folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and request him to 
provide copies of the outstanding medical 
records.  All attempts to secure this 
evidence must be documented in the claims 
files by the AMC/RO.  

2.  After a reasonable amount of time 
allotted by the AMC/RO, or upon the 
Veteran's response, the AMC/RO must 
afford the Veteran a VA medical 
examination to determine whether the 
Veteran is unemployable solely due to 
service-connected disorders.  The 
following considerations will govern the 
examination: 

a. The claims file must be made 
available to, and reviewed by, the 
examiner, who must acknowledge such 
receipt and review in any report 
generated as a result of this 
remand.  

b. The examiner must provide an 
opinion, based on the examination 
findings and a review of the claims 
file, on whether the Veteran's 
service-connected disabilities 
alone, without regard to his age or 
the effects of any non-service-
connected disabilities, are severe 
enough as a whole to preclude him 
from obtaining and maintaining any 
form of gainful employment 
consistent with his education and 
occupational experience.  

c. Any indicated tests and studies 
must be accomplished; and all 
clinical findings must be reported 
in detail and correlated to a 
specific service-connected 
diagnosis.  The rationale for all 
opinions expressed must be provided.  
If the examiner determines that any 
additional examination of a specific 
service-connected disability is 
necessary, the AMC/RO must schedule 
and obtain the designated 
examination from an appropriate 
health care provider.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2008).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the AMC/RO must review the 
claims folders and ensure that all 
required developmental actions have been 
conducted and completed in full.  The 
AMC/RO must then readjudicate the 
Veteran's claim for TDIU based on all 
relevant evidence on file.  If the issue 
continues to be denied, the AMC/RO must 
provide the Veteran with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  Thereafter, the case 
must be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





 Department of Veterans Affairs


